DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Continued Examination under 37 CFR 1.114
2.	Claims 1-2, 4-9, 11-16, and 18-20 are pending in this application (#16/453,186) as Applicant has filed a Request for Continued Examination (RCE) under 37 CFR 1.114 on 02/15/2021, following the Final Rejection office action dated 01/07/2021.    
	Claims 1, 7, 8, 14, and 15 have been amended.
	Claims 3, 10, and 17 had been canceled.
	(Please see page 6 of Applicant Arguments/Remarks, filed on 02/15/2021)
	Applicant's submissions have been entered.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
4 	Claims 1-2, 5, 7-9, 12, 14-16, and 19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila et al. (US 2018/0300298 A1; Warila) [cited by Applicant as prior art in IDS filed on 6/26/2019], in view of KNEISEL et al. (US 2012/0151437 A1; Pub. Date: Jun. 14, 2012; Filed: Dec. 7, 2011; hereinafter KNEISEL), Harvey et al. (US 2008/0005287 A1; Pub. Date: Jan. 3, 2008; Filed: Jun. 29, 2006; hereinafter Harvey), and Knueven et al. (US 2004/0123276 A1; Pub. Date: Jun. 24, 2004; Filed: Dec. 19, 2002; hereinafter Knueven).

Regarding claim 1, Warila teaches: 
(Currently Amended) A computer-implemented method (See, e.g., Warila, par [0031]:  “…a method for creating and managing platform-independent applications.  … this method includes: generating a platform-independent data superstructure defining the appearance and behavior of an application, independent of the characteristics of a digital processing device on which the application is to be instantiated; …”   Examiner Note (EN):  Warila discloses: a method for creating and managing platform-independent applications.) comprising:

… wherein the first programming language is different from the second programming language (See, e.g., Warila, par [0403]:  “…write server-side logic in any XML-enabled server programming language including JAVA, C++, PERL, TCL, SHELL and many others. ”   EN:  Warila discloses: write server-side logic in any XML-enabled server programming language including JAVA, C++, PERL, TCL, SHELL and many others [the first programming language is different from the second programming language].);



Warila does not appear to explicitly teach: 
generating a first memory layout definition based on a first data structure definition that is written in a first programming language;

generating a second memory layout definition based on a second data structure definition that is written in a second programming language, …;

merging the first memory layout definition and the second memory layout definition into a merged memory layout definition; and
generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language.

However, KNEISEL (US 2012/0151437 A1), in an analogous art of software development, teaches: 
generating a first memory layout definition based on a first data structure definition that is written in a first programming language (See, e.g., KNEISEL, par [0049]:  “…the memory allocation/layout for data content of COBOL variables is arranged in a manner identical to (or very similar to) the manner in which memory would be allocated for those EN:  KNEISEL teaches: the memory allocation/layout for data content of COBOL variables is arranged in a manner identical to the manner in which memory would be allocated for those COBOL variables [generating a first memory layout definition based on a first data structure definition that is written in a first programming language].);

generating a second memory layout definition based on a second data structure definition that is written in a second programming language (See, e.g., KNEISEL, par [0166]:  “…the memory model for mapping COBOL data variables into memory space in the second programming language requires that the data be allocated in memory space which is similar or identical to that to the original COBOL memory mapping, in order to maintain compatibility with other programs, subprograms or library routines, and more importantly, to provide for implementation of COBOL constructs such as "structures", "arrays" and "redefines" which require that the memory mapping in the second language be identical or at least very similar to that of the original COBOL compiler.”  EN:  KNEISEL teaches: mapping COBOL data variables into memory space in the second programming language [generating a second memory layout definition based on a second data structure definition that is written in a second programming language].), …;

Harvey (US 2008/0005287 A1), in an analogous art of software development, teaches: 
merging the first memory layout definition and the second memory layout definition into a merged memory layout definition Harvey, Figs. 2, 5; pars [0071]-[0101]]:  “…Automatically building custom data structures based off of existing data structures; … Automatically creating database(s), tables, fields, and rows in various database and file formats; … Logically grouping various data structures, so that they can be treated as one logical data structure; Performing the merging of different data structures by using common primary keys; Building custom data structures using the designer interface, including the ability to append custom data fields; Allowing direct data binding to common integrated development environment (IDE) controls; … Automatically populating data structures based on events (such as another data structure being populated or a command being executed); Calling wrapped function calls for a group of data structures with a single command; Performing low-level data fusion; …”   EN:  Harvey teaches: Automatically creating database(s), tables, fields, and rows in various database and file formats [memory layout] by performing the merging of different data structures, which makes the claim 1 feature “merging the first memory layout definition and the second memory layout definition into a merged memory layout definition” obvious.); and

And, Knueven (US 2004/0123276 A1), in an analogous art of software development, teaches: 
generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language (See, e.g., Knueven; Fig. 1, par [0007]:  “… defining a data structure in an assembly language program such that the EN:  Knueven teaches: defining a data structure in an assembly language [first programming language] program such that the data structure is created in exact conformance to the physical and logical memory layout mandated for a comparable data structure by a compiler for a high level language [second programming language], which makes the above claim 1 limitation “generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language” obvious.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Warila, KNEISEL, Harvey, and Knueven to provide a method for creating and managing platform-independent applications as disclosed by Warila by incorporating the teachings of KNEISEL that teaches “generating a first memory layout definition based on a first data structure definition that is written in a first programming language;” and “generating a second memory layout definition based on a second data structure definition that is written in a second programming language;”, the teachings of Harvey that teaches “merging the first memory layout definition and the second memory layout definition into a merged memory layout definition;”, Knueven that teaches “generating a merged data structure definition based on the merged memory layout definition, wherein the merged data structure definition is written in a single programming language selected from a group consisting of the first programming language and the second programming language”.  A person having ordinary skill in the art would have been motivated toward such a combination because: The translation of a COBOL source program into a program with basically equivalent functionality as in another programming language, is not a simple task because COBOL has certain features that are not readily mapped (translated) into more common programming languages such as C, C++ or JAVA that results in a form that is easily readable by a human (see, e.g., KNEISEL, par [0012]), and because:  in the fragmented and application-specific sensor marketplace, there is a need for a smart sensing and flexible solution, such as a Reconfigurable, Hierarchical Component-Based Architecture & Framework and Methods for Rapidly Developing Sensor Device-Enabling Software Applications, to enable a wide variety of sensors to have plug-and-play capability across a wide range of applications which will provide significant value to sensor element manufacturers and designers as well as developers and users of sensor-based systems (see, e.g., Harvey, par [0006]), and further for: facilitating the sharing of data structures in a software application written using both a high level programming language and assembly language. (see, e.g., Knueven, par [0007]).  Warila, KNEISEL, Harvey, and Knueven are analogous arts directed generally to software development.  

 

Regarding claim 2, Warila, KNEISEL, Harvey, and Knueven teaches: 
(Original) The method of claim1 (please see claim 1 rejection), 
wherein the first data structure definition and the second data structure definition are configured to reference a same data structure (See, e.g., Warila, par [0220]:  “Within the programming language, new objects are created by process similar to a data structure clone.  This operation either clones a pre-existing object or creates an object based on a special template called a class.  A class definition can be identical to an object's definition, except that it can only serve as a template.  Any screens, or other data types stored within the class are unavailable unless they are used to create object instances.  Each object is basically a copy of the class; the class is purely a template.  Every object has as parts of its structure the original class ID, so it remembers the class type.…”   EN:  Warila discloses: new objects are created similar to a data structure clone, where each object is basically a copy of the class, the class being purely a template [wherein the first data structure definition and the second data structure definition are configured to reference a same data structure].).

3.    (Canceled).

Regarding claim 5, Warila, KNEISEL, Harvey, and Knueven teaches:
(Original) The method of claim 1 (please see claim 1 rejection), 
further comprising generating the merged data structure definition in the first programming language (See, e.g., Warila, par [0403]:  “…write server-side logic in any XML-enabled server EN:  Warila discloses: write server-side logic written in any XML-enabled server programming language including JAVA [first programming language].).


Regarding claim 7, Warila, KNEISEL, Harvey, and Knueven teaches: 
(Currently Amended) The method of claim 6 (please see claim 6 rejection), 
wherein the first data structure definition is associated with a first computer application that is written in the first programming language, and wherein a second computer application written in the second programming language is associated with a legacy computer application, and wherein the second data structure definition is associated with the second computer application, and wherein the second computer application is associated with a newer computer application (See, e.g., Warila, par [0403]:  “…write server-side logic in any XML-enabled server programming language including JAVA, C++, PERL, TCL, SHELL and many others. ”   EN:  Warila discloses: write server-side logic written in any XML-enabled server programming language including JAVA [first programming language], C++ [second programming language].).





Claims 8-9, 12 and 14:
Claims 8-9, 12 and 14 are similar to rejected Claims 1-2, 5 and 7, respectively.  
As such, Claims 8-9, 12 and 14 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila, KNEISEL, Harvey, and Knueven, for similar rationale.

Claims 15-16 and 19:
Claims 15-16 and 19, are similar to rejected Claims 1-2 and 5, respectively.  
As such, Claims 15-16 and 19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila, KNEISEL, Harvey, and Knueven, for similar rationale.

5 	Claims 4, 6, 11, 13, 18 and 20, are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila (US 2018/0300298 A1), KNEISEL (US 2012/0151437 A1), Harvey (US 2008/0005287 A1), and Knueven (US 2004/0123276 A1), further in view of Hirano et al. (US 2010/0146491 A1; Pub. Date: Jun. 10, 2010; PCT Filed: Jul. 25, 2006; hereinafter Hirano).
Regarding claim 4, Warila, KNEISEL, Harvey, and Knueven teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), wherein:

Warila, KNEISEL, Harvey, and Knueven combination does not appear to explicitly teach: 
the first data structure definition comprises a comment; 
the first memory layout definition is generated to include the comment; 
the merged memory layout definition is generated to include the comment; and 
the merged data structure definition is generated to include the comment.

However, Hirano (US 2010/0146491 A1), in an analogous art of software development, teaches: 
the first data structure definition comprises a comment (See, e.g., Hirano, par [0022]:  “…In a source file including a source code statement written in a programming language and a comment assigned to the source code statement, …”   EN:  Hirano teaches: In a source file including a source code statement written in a programming language and a comment assigned to the source code statement [the first data structure definition comprises a comment].); 
the first memory layout definition is generated to include the comment (See, e.g., Hirano, par [0022]:  “…In a source file including a source code statement written in a programming language and a comment assigned to the source code statement, …”   EN:  Hirano teaches: In a source file including a source code statement written in a programming language and a comment assigned to the source code statement [the first memory layout definition is generated to include the comment].); 
the merged memory layout definition is generated to include the comment (See, e.g., Hirano, par [0019]:  “…identifying the combined sign, associating the sign with a source code statement, and storing a comment EN:  Hirano teaches: identifying the combined sign, associating the sign with a source code statement, and storing a comment on memory [the merged memory layout definition is generated to include the comment].); and 
the merged data structure definition is generated to include the comment  (See, e.g., Hirano, par [0055]:  “…in a source file including a source code statement written in a programming language and a comment assigned to the source code statement, a comment describing a function in a source code is described in plural natural languages, and the data structure of the source file 101 input by the input unit 11 is provided with a sign of a combination of a sign indicating a function and a sign indicating the type of a natural language in the description of each natural language. …”   EN:  Hirano teaches: a comment describing a function in a source code is described in plural natural languages, and the data structure of the source file 101 input by the input unit 11 is provided with a sign of a combination of a sign indicating a function and a sign indicating the type of a natural language in the description of each natural language [the merged data structure definition is generated to include the comment].).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Warila, KNEISEL, Harvey, and Knueven combination by incorporating the teachings of Hirano that teaches “the first data structure definition comprises a comment; the first memory layout definition is generated to include the comment; the merged memory layout definition is generated to include the comment; and the merged data structure definition is generated to include the comment.”  A person having ordinary skill in the Hirano, par [0008]).  Warila, KNEISEL, Harvey, Knueven and Hirano are analogous arts directed generally to software development.  

Regarding claim 6, Warila, KNEISEL, Harvey, and Knueven teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), wherein merging the first memory layout definition and the second memory layout definition comprises:

preserving a first memory offset of a first variable of the first data structure definition that matches a second memory offset of a second variable of the second data structure definition (See, e.g., Warila, par [0403]:  “…When SimpleOS evaluates an SQScript template during an object transformation, various instructions within the template cause substitutions within this template.  Substitutions can include finding other data within the tree, looping and indexing, conditional expressions and other common programming structures.  Once the template has been filled out, the resulting value becomes the definition for the new object. ”   EN:  Warila discloses: When SimpleOS evaluates an SQScript template during an object transformation, various instructions within the template cause substitutions including looping and indexing [offset] within this template, and once the template has been filled out, the resulting value [preserving a first memory offset of a first variable of the first data structure definition].); and

Warila, KNEISEL, Harvey, and Knueven combination does not appear to explicitly teach: 
combining a first comment associated with the first variable with a second comment associated with the second variable.

However, Hirano (US 2010/0146491 A1), in an analogous art of software development, teaches: 
combining a first comment associated with the first variable with a second comment associated with the second variable  (See, e.g., Hirano, par [0065]:  “Described next as another example of using the signs is a document comment assigned to a definition 205 of a method "say".  A first half portion 203 is similar to the comment assigned to a class, and describes the outline of the method.  A "@param" tag of the sign is assigned before the comment for description of the argument of the method in Javadoc.  The sign is also a "sign indicating the meaning of a comment".  In this case, to correspond to plural types of natural languages, a sign indicating the type of a natural language is combined with a "@param" tag, and a resultant combination sign is used.  That is, using a "@param.ja (Japanese)" tag, a "@param.ko (Korean)" tag, and a "@param.zh (Chinese)" tag as combination signs in a comment 204, combination sign corresponding to plural types of natural languages are generated.  Using the tags, a documentation preparing system can identify each comment as a description of an argument of the method, and as a comment for each natural language. …”   EN:  Hirano teaches: using a "@param.ja [combining a first comment associated with the first variable with a second comment associated with the second variable].).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Warila, KNEISEL, Harvey, and Knueven combination by further incorporating the teachings of Hirano that teaches “combining a first comment associated with the first variable with a second comment associated with the second variable”  A person having ordinary skill in the art would have been motivated toward such a combination because:  it has been widely recognized that a mode of development, in which operable software is integrated with the document by annotating (with comments) the source code of software, is effective in improving the productivity of software products. (See, e.g., Hirano, par [0008]).  Warila, KNEISEL, Harvey, Knueven and Hirano are analogous arts directed generally to software development.  


Claims 11 and 13:
Claims 11 and 13 are similar to Claims 4 and 6, rejected above.  
As such, Claims 11 and 13 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila, KNEISEL, Harvey, and Knueven, further in view of Hirano, for similar rationale.


Claims 18 and 20:
Claims 18 and 20 are similar to Claims 4 and 6, rejected above.  
As such, Claims 18 and 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Warila, KNEISEL, Harvey, and Knueven, further in view of Hirano, for similar rationale.

6.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ali et al. (US 2017/0102925 A1, e.g., par [0247]) that teaches: two or more template sets may have templates with pointers to the same parts or a data structure, or the same records stored in instances of the data structure, but have static code in different programming languages so that any API supported and storable by the data structure can combined with programming code in a programming language selected by a selection of the template set.

Response to Arguments
7.	The Applicant Arguments/Remarks, filed on 02/15/2021 under 37 CFR 1.114 have been fully considered by Examiner, but they are not persuasive to overcome the reference(s), as they are either ineffective or moot, in view of the new grounds of rejection used in this office action, as necessitated by Applicant’s amendment. 
Conclusion
8.	Claims 1-2, 4-9, 11-16 and 18-20 are rejected.
Claims 3, 10 and 17 had been canceled.
THIS ACTION IS NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/MOHAMMED HUDA/					March 7, 2021
Examiner, Art Unit 2191

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191